NOTES ON ADVISORY ACTION 16/059,752

Claim 1 has the below limitation added which raises new issues that would require further consideration and/or search:
Receiving a registration request output by a VoIP terminal, the registration request comprising a request to register with the SIP proxy, the VoIP terminal outputting the registration request not currently having an active registration with the SIP proxy;

Claim 8 has the below limitation added which raises new issues that would require further consideration and/or search:
Receive a registration request output by a voice over IP (VoIP) terminal, the registration request comprising a request to register with the SIP proxy, the VoIP terminal outputting the registration request not currently having an active registration with the SIP proxy;

/THAD N DEFAUW/                Examiner, Art Unit 2412                                                                                                                                                                                        
/WALLI Z BUTT/                Examiner, Art Unit 2412